Citation Nr: 0840790	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-40 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
erectile dysfunction.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for erythematous mucosa 
in the sigmoid colon.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 0 
percent (noncompensable) rating for erectile dysfunction, 
effective July 27, 2004; and denied service connection for 
PTSD.  The veteran filed a notice of disagreement (NOD) as to 
the initial rating assigned and the denial of service 
connection in February 2005, and the RO issued a statement of 
the case (SOC) in September 2005.  The veteran filed a 
substantive appeal (via a VA Form 21-4138, Statement in 
Support of Claim) in November 2005.  The RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claims in April 2007.  Later, in May 2007, the veteran 
again filed a VA Form 9. 

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The Board's decision addressing the claim for entitlement to 
an initial, compensable rating for erectile dysfunction is 
set forth below.  The claims for service connection for PTSD, 
erythematous mucosa in the sigmoid colon and a TDIU rating 
are addressed in the remand following the order; those 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
the veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Since the July 27, 2004, effective date of the grant of 
service connection, the veteran's sexual dysfunction has been 
manifested by erectile dysfunction with no evidence of any 
penile deformity. 


CONCLUSION OF LAW

The criteria for an initial, compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO, 
to include the AMC).  Id.; Pelegrini v. Principi, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In this appeal, a July 2004 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate claims for service connection as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
Also in that letter, the RO explained (in connection with a 
claim for increased rating for diabetes mellitus) that in 
order to establish entitlement to an increased rating, the 
veteran had to show that his service connected condition had 
gotten worse.  Thus, even though service connection was 
subsequently granted and the claim for service connection for 
erectile dysfunction became one for a higher initial rating 
for erectile dysfunction, the veteran had already been 
informed that in order to establish entitlement to a higher 
rating, he had to show the disability had increased in 
severity.  Hence, the RO's July 2004 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.  

The September 2005 SOC (and, later, the June 2007 SSOC) set 
forth the criteria for higher ratings for the erectile 
dysfunction disability (which is sufficient for 
Dingess/Hartman).  Moreover, the veteran's written statements 
and testimony during the Board hearing reflect that he 
understood that in order to establish entitlement to a higher 
initial rating for erectile dysfunction, he had to show that 
the disability was more severe than reflected by the initial 
noncompensable rating.  Consequently, any error in this 
regard was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).  Thus, while the RO has not provided a notice 
letter specific to the claim for higher initial rating for 
erectile dysfunction, on these facts, the lack of such notice 
is not shown to prejudice the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, private records, VA 
medical records and the report of a VA examination conducted 
in December 2004.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran, and his testimony at the September 
2008 hearing.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The January 2005 rating decision granted service connection 
and assigned an initial 0 percent rating for erectile 
dysfunction, pursuant to Diagnostic Code 7522, effective July 
27, 2004.  In a June 2007 rating decision, the RO awarded 
special monthly compensation based on loss of use of a 
creative organ, effective December 8, 2004.

The veteran's sexual dysfunction has been rated as 
noncompensable under Diagnostic Code 7522.  Under this 
diagnostic code, a 20 percent rating is assigned for penile 
deformity with loss of erectile power.  This is the only 
rating assignable under that diagnostic code, although a note 
is included that consideration should be given to special 
monthly compensation.  See 38 C.F.R. § 4.115(b) (2008).

Considering the evidence in light of the above, the Board 
concludes that an initial compensable rating is not warranted 
for the veteran's erectile dysfunction.

The medical evidence confirms that, since the effective date 
of the grant of service connection, the veteran's sexual 
dysfunction has been manifested by loss of erectile power 
without any evidence of penis deformity.  His service 
treatment records fail to show any penis deformity.  A 
December 2004 VA examination report reflects complaints of 
erectile dysfunction for the past 10 years but no history of 
sexually transmitted diseases, mumps infection, human 
immunodeficiency virus or trauma to the genitalia.  The 
report also reflects a diagnosis of a 10 year history of 
erectile dysfunction most likely secondary to hypertension, 
depression and treatment of these systems.  It was also at 
least as likely as not that diabetes contributed to and 
aggravated his erectile dysfunction since August 2000.  A 
March 2005 treatment record from the North Florida VA Medical 
Center (VAMC) reported that the veteran had erectile 
dysfunction as a complication from his diabetes mellitus.  In 
May 2005, the VAMC attending physician stated that based upon 
all the risk factors for organic erectile dysfunction, the 
veteran clearly had erectile dysfunction which was not 
responsive to medical therapy.  A November 2005 treatment 
note reported that the veteran's penis was normal.  At his 
September 2008 hearing, the veteran testified that he had no 
penis disfigurement but that he had previously been placed on 
Viagra.

Comparing these manifestations with the rating criteria, the 
Board finds that the criteria for a 20 percent rating under 
Diagnostic Code 7522 are not met.  This is because there is 
no deformity of the penis.  Diagnostic Code 7522 does not 
provide for a compensable rating for loss of erectile power 
alone.  In other words, loss of erectile power without penis 
deformity does not warrant a compensable rating, apart from 
consideration of special monthly compensation, which has 
already been granted in this case.

As the veteran does not meet the criteria for the only 
compensable rating assignable under Diagnostic Code 7522, the 
RO appropriately assigned a noncompensable rating.  See 38 
C.F.R. § 4.31 (2008) (providing that the rating schedule 
authorizes the assignment of a noncompensable rating in every 
instance in which the rating schedule does not provide such a 
rating and the requirement for a compensable rating are not 
met).

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson, and the claim for an 
initial, compensable rating for erectile dysfunction must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a compensable rating, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1999). 


ORDER

An initial, compensable rating for erectile dysfunction is 
denied.





REMAND

Unfortunately, the claims file reflects that further RO 
action on the remaining claims on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on the claims.

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).  Diagnoses of PTSD must be rendered in 
accordance with the diagnostic criteria for the condition set 
forth in Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV) (2008).

The record reflects multiple diagnoses of PTSD in VAMC notes, 
to include the report of a December 2004 VA examiner who 
diagnosed the veteran with chronic PTSD based on his claimed 
stressor of exposure to mortar attacks and disposing of the 
remains of deceased servicemen.  As such, the record reflects 
a diagnosis of PTSD. 

However, the RO has not sought to verify the alleged in- 
service stressful experience noted above through the U.S. 
Army and Joint Services Records Research Center (JSRRC), even 
though the veteran provided information sufficient to enable 
it to do so.  The veteran's alleged stressors include being 
wounded in the left arm and left side of his face while under 
mortar attacks, being under artillery and small arms fire, 
and witnessing the death of three soldiers.

During his September 2008 hearing, the veteran testified that 
these mortar attacks occurred at Pleiku Tu An Ti, Vietnam 
between May and June 170 when he was assigned to Headquarters 
A Company 704 Main Battalion, 4th Infantry Division.  This 
information is consistent with the veteran's DD Form 214 and 
service personnel records.

The Board notes that if the veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that came under enemy attack, this would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subject to rocket 
attacks during time veteran was stationed at base).

Under these circumstances, the Board finds that further 
development of the veteran's claim for service connection for 
PTSD is warranted.

First, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The RO should explain the type of evidence that is 
the veteran's ultimate responsibility to submit.  The RO 
should also ensure that its notice to the veteran meets the 
requirements of the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection particularly, disability rating and 
effective date as appropriate.

Then, the RO should undertake necessary development to 
attempt to verify the veteran's alleged stressful experience 
relating to mortar attacks, to specifically include through 
JSRRC.  Any additional action necessary for independent 
verification of the reported verifiable stressor, to include 
follow-up action requested by the contacted entity, should be 
accomplished.  If the search for corroborating records leads 
to negative results, the RO should notify the veteran of the 
records that were not obtained, explain the efforts taken to 
obtain them, and describe further action to be taken. 

Further, if either the veteran's participation in combat (to 
which specified stressor(s), are related) or the occurrence 
of a specific in-service stressor is verified, then the RO 
should arrange for the veteran to undergo a VA examination, 
by a psychiatrist, at an appropriate VA medical facility, to 
obtain a medical opinion as to whether the veteran's is the 
result of the veteran's verified combat or any verified in- 
service stressor(s).

The veteran is hereby advised that failure to report to any 
examination scheduled in connection with this appeal, without 
good cause, may result in denial of the claim(s) (as the 
original claims for service connection will be considered on 
the basis of evidence of record) .  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  In this regard, the Board 
points out that the record reflects that the veteran has 
received medical treatment at the North Florida/Southern 
Georgia VAMC.  The most recent VA records are dated August 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2008).  

Additionally, the RO should give the appellant another 
opportunity to present information and evidence pertinent to 
the claims on appeal, notifying him that he has a full one- 
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one- 
year VCAA notice period).  The RO should also ensure that its 
letter meets the notice requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
particularly as regards VA's assignment of disability ratings 
and effective dates, as appropriate 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal. 

As a final matter, the Board notes that the claims file 
reflects that, in a May 2008 rating decision, the RO denied 
the veteran's claim for service connection for erythematous 
mucosa in the sigmoid colon, as well as a claim for a TDIU.  
In July 2008, the veteran expressed disagreement with the 
denial of service connection for erythematous mucosa in the 
sigmoid colon and for a TDIU.  Although a NOD has been filed 
with the May 2008 denial of the claims, the RO has yet to 
issue a SOC with respect to these claims, the next step in 
the appellate process.  See 38 C.F.R. § 19.29 (2008); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these 
matters must be remanded to the RO for the issuance of an 
SOC. Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008). 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD.  
The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the veteran's alleged 
stressful experiences relating to mortar 
attacks, being under artillery and small 
arms fire, and witnessing the death of 
three soldiers described above, to 
particularly include contact with the 
JSRRC.  Any additional action necessary 
for independent verification of these 
stressors, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken. 

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If the RO determines that 
the veteran did not engage in combat with 
the enemy (to which a specific stressor 
relates), and the occurrence of no 
claimed in-service stressful 
experience(s) is/are verified, then the 
RO should so state in its report, skip 
the development requested in paragraphs 5 
and 6, below, then proceed with paragraph 
7.

5.  If, and only if, evidence verifying 
the veteran's participation in combat 
and/or evidence corroborating the 
occurrence of any claimed in-service 
stressful experience(s) is received, the 
RO should arrange for the veteran to 
undergo VA examination by a psychiatrist 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include psychological 
testing) and/or consultation(s) should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner is hereby instructed that, 
in addressing whether the diagnostic 
criteria for PTSD are met, only verified 
participation in combat (to which a 
specific stressor relates) or (a) 
verified in-service stressful 
experience(s) may be considered.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner must identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the veteran's 
verified stressor(s) or his participation 
in combat.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall.

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.

9.  If the benefit sought for which a 
timely appeal has been perfected remains 
denied, the RO must furnish to the 
veteran and his representative an SSOC, 
and afford them the opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

10.  The RO must furnish to the veteran 
and his representative an SOC with 
respect to the May 2008 denial of the 
claim for service connection for 
erythematous mucosa in the sigmoid colon 
and entitlement to a TDIU, along with a 
VA Form 9, and afford them the 
appropriate opportunity to file a 
substantive appeal to perfect an appeal 
as to these issues.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of the 
aforementioned matters, a timely appeal 
must be perfected within 60 days of the 
issuance of the SOC.

11.  The RO should not return to the 
claims file to the Board until after the 
veteran perfects an appeal as to the 
denial of the claims for service 
connection for erythematous mucosa in the 
sigmoid colon and entitlement to a TDIU, 
or the time period for doing so expires, 
whichever occurs first. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


